[DO NOT PUBLISH]

            IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT                    FILED
                    ________________________          U.S. COURT OF APPEALS
                                                        ELEVENTH CIRCUIT
                                                          AUGUST 28, 2009
                      Nos. 08-16571 & 09-11167
                                                         THOMAS K. KAHN
                       Non-Argument Calendar                  CLERK
                     ________________________

                  D. C. Docket No. 95-00605-CR-PAS


UNITED STATES OF AMERICA,


                                                          Plaintiff-Appellee,

                                 versus

FRANCISCO SALDANA,
a.k.a. Frank,
a.k.a. Frank Rivera,
a.k.a. Warren G,

                                                       Defendant-Appellant.


                     ________________________

              Appeals from the United States District Court
                  for the Southern District of Florida
                    _________________________
                           (August 28, 2009)

Before EDMONDSON, CARNES and PRYOR, Circuit Judges.

PER CURIAM:
      Francisco Saldana, who was sentenced to life imprisonment in 1996 after

being convicted of drug trafficking offenses, appeals the district court’s denial of

his motion for a reduced sentence pursuant to 18 U.S.C. § 3582(c)(2). Saldana

based his motion on Amendment 706 to the United States Sentencing Guidelines,

which reduced the base offense levels applicable to crack cocaine offenses. He

contends that the court lacked jurisdiction to impose a sentence of life

imprisonment because the government filed an inadequate 21 U.S.C. § 851 notice

of enhancement before his original sentencing hearing.

      The district court correctly denied Saldana’s § 3582(c)(2) motion because

his term of life imprisonment was based on the statutory mandatory minimum in

21 U.S.C. § 841(b)(1)(A). Thus Saldana was not eligible for a sentence reduction

under Amendment 706 because that amendment does not lower his applicable

guideline range. See United States v. Williams, 549 F.3d 1337, 1339–40 (11th

Cir. 2008) (holding that a defendant sentenced the to statutory minimum was not

eligible for a sentence reduction because Amendment 706 had no effect on his

statutory minimum term of imprisonment); U.S.S.G. § 1B1.10, cmt. 1(A) (noting

that a defendant is not eligible for a reduction if “the amendment does not have the

effect of lowering the defendant’s applicable guideline range because of the

operation of [a] statutory provision (e.g., a statutory mandatory minimum term of

                                          2
imprisonment)”). Saldana’s attempt to avoid this fact by attacking the sufficiency

of the government’s § 851 notice fails because § 3582(c)(2) proceedings are not de

novo resentencings and, therefore, are not the proper avenue to present that type of

challenge. See United States v. Bravo, 203 F.3d 778, 781-82 (11th Cir. 2000)

(noting that “all original sentencing determinations remain unchanged with the

sole exception of the guideline range that has been amended since the original

sentencing” and that § 3582(c)(2) “does not grant to the court jurisdiction to

consider extraneous resentencing issues”).1

       AFFIRMED.




       1
         Saldana also argues that the district court (1) erred by refusing to consider his post-
sentencing conduct when deciding whether to reduce his sentence and (2) violated his Fifth and
Sixth Amendment rights by finding him responsible for more than 4.5 kilograms of crack cocaine
when the superseding indictment in his case alleged only a “detectable amount.” These
arguments are aimed not at whether Saldana is eligible for a reduction under Amendment 706 but
instead at what amount of reduction would have been appropriate had he been eligible for one.
Because he was not, however, Williams, 549 F.3d at 1339–40, we do not address them.

                                               3